internal_revenue_service number release date index number ----------------------------------- --------------------------------------------------- ----------------------------------- ---------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------- telephone number ---------------------- refer reply to cc ita b04 plr-126060-15 date february legend taxpayer state date date ----------------------------------------- -------------- ------------------ -------------------------- dear ---------------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1033 of the internal_revenue_code to your transaction specifically you request a ruling that the sale_or_other_disposition of the spectrum-based content distribution rights currently associated with the taxpayer’s broadcast services pursuant to the actions of the federal communications commission fcc constitutes a sale under a threat of an involuntary_conversion of its fcc licenses and related property for purposes of sec_1033 of the internal_revenue_code facts taxpayer owns and operates a full-power television station in the state market that operates in the upper mhz band taxpayer’s uhf tv station operates pursuant to licenses and permits issued by the fcc which authorize the station to deliver video audio data and other content over specific broadcast frequencies plr-126060-15 pursuant to applicable provisions of the middle class tax relief and job creation act of spectrum act the fcc is implementing a mandate by congress to repurpose spectrum in the mhz band currently used by television broadcasters to help meet the nation’s accelerating needs for mobile broadband and other new bandwidth- intensive technologies the spectrum act calls for the fcc to undertake two related but independent processes to reclaim spectrum currently used for television broadcasting i an incentive auction and ii a repacking the incentive auction is intended to motivate existing television broadcasters to relinquish some or all of their spectrum usage rights to accommodate the requirements of the wireless carriers within the repurposed spectrum repacking is an involuntary reassignment of remaining broadcast television stations to a narrower segment of spectrum lower in the band this repacking will allow the fcc to assemble a near nation-wide contiguous band of spectrum in the upper mhz band for reallocation to mobile broadband the spectrum act provides broadcasters with three relinquishment options for participating in the incentive auction first broadcasters can relinquish their spectrum- based content distribution rights in their entirety and cease broadcasting go off- air second broadcasters currently operating on frequencies in the uhf band can voluntarily agree to relocate to frequencies in the vhf band2 move to vhf third broadcasters can relinquish their rights to deliver content over a television broadcast channel and instead agree to share a single channel with another broadcaster sharing arrangement alternatively broadcasters can also forgo participation in the incentive auction altogether and remain on the air however that would mean accepting as part of the repacking process the potential to be reassigned to a different possibly inferior less valuable uhf channel without compensation other than reimbursement from a limited fund for the cost of moving to the new channel on date the fcc released a report and order3 adopting rules to implement the spectrum act including the broadcast television spectrum incentive auction and repacking under the rules the incentive auction will consist of a reverse auction and a forward auction the reverse auction will determine the price at which a broadcast station would be willing to relinquish some or all of its spectrum-based content distribution rights the forward auction will set the price that the wireless carriers will pay for the new licenses for repurposed spectrum after the auction is completed broadcasters whose bids were accepted in the auction will receive their payments from the forward auction proceeds the fcc will also use proceeds from the forward auction middle class tax relief and job creation act of pub_l_no sec_6403 it is widely accepted within the industry that vhf spectrum is grossly inferior to uhf spectrum for distribution of video audio data and other content in digital form expanding the economic and innovation opportunities of spectrum through incentive auctions report and order fcc rcd plr-126060-15 to reimburse certain spectrum relocation costs of broadcasters who do not elect to sell any remaining proceeds will be deposited with the federal treasury as stated broadcasters who choose to forego the incentive auction and instead remain on the air are subject_to mandatory relocation to different operating frequencies at the direction of the fcc non-participating stations that currently operate in that portion of the upper mhz band that will be repurposed for mobile broadband licenses will almost certainly be forced to change to a new channel in a lower portion of the existing uhf band non-participating stations that do not currently operate in the purposed band may still be required to operate on new channels as necessary to accommodate other stations being moved to other frequencies if taxpayer does not participate in the incentive auction it is almost certain that taxpayer would be repacked into a different lower channel taxpayer is one of only a limited number of broadcast television stations that the fcc will force to relocate to another channel under virtually any scenario taxpayer’s tv station is located in the premium location of state one of the nation’s largest television and wireless markets in addition its assigned station on the spectrum in the upper mhz band is optimal for use in mobile broadband and the new bandwidth technologies these circumstances make taxpayer’s station strategically important to the fcc’s spectrum reclamation project -- virtually ensuring that the fcc would compel taxpayer to relocate to a new channel in the repacking process if taxpayer fails to participate in the incentive auction the fcc is obligated to use all reasonable efforts to replicate a station’s coverage area and population served however the fcc is not required to account for all of the real and substantial technical commercial and economic differences between the current value of taxpayer’s uhf spectrum and the future value of residual lower band uhf spectrum in light of the spectrum act and the fcc’s activities implementing congress’ directive taxpayer plans to sell the spectrum-based content distribution rights currently associated with its broadcasting services as part of the incentive auction and reinvest such proceeds in property that is similar_or_related_in_service_or_use on date taxpayer filed its application with the fcc electing to participate in the incentive auction taxpayer’s application notified the fcc that it is retaining all three relinquishment options i go off-air ii move to vhf and iii enter into a sharing arrangement however this private_letter_ruling deals only with the first option to go off-air to the exclusion of options ii and iii this private_letter_ruling only addresses the transaction as currently proposed requested ruling plr-126060-15 the sale_or_other_disposition of the spectrum-based content distribution rights and related assets currently associated with taxpayer’s broadcast services constitutes a sale under a threat of an involuntary_conversion for purposes of sec_1033 law and analysis sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the period specified in sec_1033 for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion exceeds the cost of such property repacking under sec_1033 one of the circumstances in which a sec_1033 requisition or condemnation occurs is where a taxpayer's property is subjected to a compensable governmental taking for public use under the fifth_amendment of the u s constitution 279_f2d_220 ct_cl 196_fsupp_129 d c mass revrul_69_254 1969_2_cb_162 revrul_58_11 1958_1_cb_273 the fifth_amendment provides in part that no private property be taken for public use without just compensation however the meaning of condemnation or requisition for purposes of sec_1033 of the code is not strictly limited to takings within the meaning of the fifth_amendment in revrul_82_147 1982_1_cb_190 a federal_law prohibited the use of motor boats with motors of greater than horsepower on designated lakes in wilderness areas it also provided that if the horsepower restriction made the operation of a resort uneconomical the owner of the resort could require the government to purchase its resort at its fair_market_value determined without regard to the horsepower restrictions the horsepower restriction made the operation of the taxpayer’s resort uneconomical and the taxpayer sold its fishing lodge to the federal government in holding that the government’s purchase of the resort constituted a condemnation within the meaning of sec_1033 the service did not refer to a fifth_amendment taking but instead emphasized that the horsepower restriction in addition to the provision authorizing purchase of a resort at its fair_market_value without regard to the restriction effectively constitutes a taking of property upon payment of fair compensation in the present case the fcc’s repacking process is functionally equivalent to a direct physical taking of private property for a public use without the consent of the property owner because it effectively deprives the taxpayer of its assets taxpayer’s choice to participate in the incentive auction is not a meaningful choice choosing to forgo the plr-126060-15 incentive auction would mean subjecting itself to the repacking process due to taxpayer’s unique circumstances if taxpayer does not participate in the incentive auction it is virtually assured of being repacked into a different lower band channel without compensation other than reimbursement from a limited fund for the cost of moving to the new channel sale under threat of repacking in revrul_63_221 1963_2_cb_332 the service stated that for purposes of sec_1033 threat_or_imminence_of_condemnation is generally considered to exist where a property owner is informed either orally or in writing by a representative of a governmental body that the government_entity has decided to acquire his property and the property owner has reasonable grounds to believe from the information conveyed to him by such representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged in revrul_81_180 1981_2_cb_161 the service considered a situation where a taxpayer learned through newspaper reports that a city intended to acquire its property by condemnation for public use if a sale could not be negotiated city officials confirmed the accuracy of the reports the taxpayer sold its property to a third party thereafter but before the city actually condemned the property the service concluded that the sale was made under the threat_or_imminence_of_condemnation because the property was sold after the taxpayer was given reasonable grounds to believe that its property would be taken these authorities indicate that a voluntary sale qualifies as an involuntary_conversion under sec_1033 if the threat_or_imminence_of_condemnation is present at the time of sale however the threat need not be a certainty a threat exists if the taxpayer may reasonably believe from representations of the government and surrounding circumstances that a forced sale is likely to take place in the present situation the fcc’s decision to impose on taxpayer mandatory modification of its broadcast facilities if it decides not to participate in the incentive auction including forced relocation to a different operating frequency and the potential to incur service losses unreimbursed out-of-pocket costs and reduced value for its remaining assets creates the reasonable grounds to believe that condemnation is forthcoming the involuntary_conversion is the fcc’s threat of repacking taxpayer’s station to a different frequency and the consequent loss of economic utility of its related property the fcc has provided taxpayer with notice through the spectrum act and the report and order of its intent to acquire the type of spectrum-based distribution rights that taxpayer possesses under its unique circumstances taxpayer reasonably believes that if it does not participate in the incentive auction the fcc will take taxpayer’s plr-126060-15 spectrum resell it to wireless carriers and then force taxpayer to relocate its station to an inferior frequency accordingly under the relinquishment option to go off air taxpayer’s sale of spectrum- based content distribution rights and related assets currently associated with its broadcast services to the fcc constitutes a disposition under the threat_or_imminence_of_condemnation for purpose of sec_1033 of the code conclusions under the relinquishment option to go off air the sale_or_other_disposition of the spectrum-based content distribution rights and related assets currently associated with taxpayer’s broadcast services to the fcc constitutes a sale under a threat of an involuntary_conversion for purposes of sec_1033 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter thus as noted above we do not express any opinion about the tax consequences under sec_1033 or any other provision of the code if taxpayer proceeds with relinquishment option ii move to vhf or relinquishment option iii enter into a sharing arrangement the service does not issue letter rulings on alternative plans of proposed transactions or on hypothetical situations see section dollar_figure of revproc_2016_1 2016_1_irb_1 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement plr-126060-15 executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely j peter baumgarten assistant to the branch chief branch office_of_chief_counsel income_tax accounting
